Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000391
                                                     27-MAR-2014
                                                     12:29 PM



                         SCWC-12-0000391

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        DARRYL H. ARRUDA,
                 Respondent/Claimant-Appellant,

                               vs.

                WILLOCKS CONSTRUCTION CORP., and
       HAWAI#I EMPLOYERS’ MUTUAL INSURANCE COMPANY, INC.,
 Petitioner and Respondent/Employer/Insurance Carrier-Appellee,

                               and

                    SPECIAL COMPENSATION FUND,
               Respondent and Petitioner/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-12-0000391; CASE NO. AB 2009-431(WH) (9-06-01590))

       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          Petitioner and Respondent/Employer/Insurance Carrier-

Appellee Willocks Construction Corp., and Hawai#i Employers’

Mutual Insurance Company, Inc.’s application for writ of

certiorari filed on February 16, 2014, and Respondent and
Petitioner/Appellee Special Compensation Fund’s application for

writ of certiorari filed on February 18, 2014, are hereby

rejected.

            DATED:   Honolulu, Hawai#i, March 27, 2014.

Robert E. McKee, Jr., for
petitioner Willocks/HEMIC        /s/ Mark E. Recktenwald

Frances E.H. Lum and             /s/ Paula A. Nakayama
Nelson T. Higa for
petitioner Special               /s/ Sabrina S. McKenna
Compensation Fund
                                 /s/ Richard W. Pollack
Stanford H. Masui and
Erin B.J.H. Masui for            /s/ Fa#auuga To#oto#o
respondent Arruda




                                  -2-